Title: The American Commissioners to Lambert Wickes, 4 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Wickes, Lambert


Sir.
Paris July 4th. 1777.
We have appointed Mr. Williams to take the Direction of such affairs at Nantes as are more particularly within our Department and accordingly advise you to address yourself to him for any assistance You stand in want off in the Disposition of your prizes or your other Concerns. You will give directions to Capts. Johnson and Nicholson which renders it unnecessary for us to write to each one seperately. We are Yours &c. &c.

  
    
      Signed
      B Franklin
    
    
      Silas Deane
  Capt. Weeks.Lambert Weeks Esqr.Copy
